MARY'S OPINION HEADING                                           







NO. 12-10-00370-CR
 
IN
THE COURT OF APPEALS 
 
TWELFTH COURT OF
APPEALS DISTRICT
 
TYLER,
TEXAS
ANDREW BUTLER,                                                  
§                   APPEAL FROM THE 7TH
APPELLANT
 
V.                                                                      
§                   JUDICIAL DISTRICT COURT
 
THE
STATE OF TEXAS,
APPELLEE                                                     
§                   SMITH  COUNTY, TEXAS
                                                                                                                                                          

MEMORANDUM
OPINION
PER
CURIAM
            Appellant
pleaded guilty to possession of a controlled substance in a drug free zone.  We
have received the trial court's certification showing that this is a plea
bargain case and Appellant has no right to appeal.  See Tex. R. App. P. 25.2(d).  The
certification is signed by Appellant and his trial counsel.  Accordingly, the
appeal is dismissed for want of jurisdiction.
            Opinion
delivered November 10, 2010.
                Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)